DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583).
In regards to claims 1 and 12, Han teaches a memory device that performs a training operation and a normal operation, the memory device comprising:
a training buffer configured to store training data used by the training operation controller during the training operation (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022); and
a normal operation controller configured to perform the normal operation under control of the memory controller, after the training operation is completed (“As thus configured, the memory device 80 performs normal memory operation by receiving commands and addresses to read data from and write data to the memory cell array 82.”, paragraph 0025), 
wherein the normal operation controller outputs the training data stored in the training buffer to the memory controller according to a request of the memory controller during the normal operation (“When memory read training is to be performed, the memory device 80 receives the Read Command B. For example, the memory controller coupled to the memory device 80 may issue the Read Command B to the memory device 80. In response to receiving the Read Command B, the control logic circuit 85 instructs the latch circuit 88 to select the read data from the register 86. The stored training data from the register 86 is retrieved and provided through the latch circuit 88 to the output driver 90 as read out data. … Importantly, the memory device 80 remains in normal memory operation mode while providing the training data for memory read training.”, paragraph 0026).
Han fails to teach a training operation controller configured to perform the training operation with a memory controller that controls the memory device, when power is id.).
In regards to claim 2, Cha further teaches that the training data includes synchronization data received from the memory controller to synchronize a period signal and a data signal during the training operation, and normal data received from the memory controller during the normal operation (“To secure the reliability of data, there is a need to optimize a reference voltage or clock timing of data or signals transferred through an interface between the AP and the working memory. The optimizing of the clock timing means optimal synchronization between a clock signal (or a strobe signal) 
In regards to claim 3, Han further teaches a memory cell array including a plurality of non-volatile memory cells that store data under the control of the memory controller (“In particular, in some embodiments, the memory read training method of the present invention is implemented in NOR Flash memory devices and especially in SPI NOR Flash memory devices or other types of serial flash devices.”, paragraph 0013), 
wherein the normal operation controller outputs the training data stored in the training buffer to the memory controller (“In response to receiving the Read Command B, the control logic circuit 85 instructs the latch circuit 88 to select the read data from the register 86. The stored training data from the register 86 is retrieved and provided through the latch circuit 88 to the output driver 90 as read out data. … Importantly, the memory device 80 remains in normal memory operation mode while providing the training data for memory read training.”, paragraph 0026).
Cha further teaches outputting the training data to the memory controller while a cell operation on the memory cell array is performed (“In operation S145, host 100 may fetch and execute the training code TC loaded into the first memory area. For example, CPU 110 may fetch and execute the training code TC that is allocated for the software training. As the training code TC is executed, training is performed on a memory area or a memory die or dies corresponding to the second memory area. In this case, the training data TD written in the second memory area may be read, and host 100 may evaluate the read training data to determine an optimum parameter.”, paragraph 0073).
In regards to claim 13, Han further teaches performing the normal operation comprises:
performing a cell operation on a memory cell array included in the memory device (“As thus configured, the memory device 80 performs normal memory operation by receiving commands and addresses to read data from and write data to the memory cell array 82.”, paragraph 0025); and
outputting the training data stored in the training buffer to the memory controller (“In response to receiving the Read Command B, the control logic circuit 85 instructs the latch circuit 88 to select the read data from the register 86. The stored training data from the register 86 is retrieved and provided through the latch circuit 88 to the output driver 90 as read out data.”, paragraph 0026).
Cha further teaches outputting the training data to the memory controller while performing the cell operation (“In operation S145, host 100 may fetch and execute the training code TC loaded into the first memory area. For example, CPU 110 may fetch and execute the training code TC that is allocated for the software training. As the training code TC is executed, training is performed on a memory area or a memory die or dies corresponding to the second memory area. In this case, the training data TD written in the second memory area may be read, and host 100 may evaluate the read training data to determine an optimum parameter.”, paragraph 0073).
In regards to claims 5 and 15, Han further teaches a page buffer configured to temporarily store data read from the memory cell array or data to be stored into the memory cell array (“In the present illustration, the control logic circuit 85 is shown 
wherein the training operation controller resets the page buffer when the training operation is completed (“In the present illustration, the control logic circuit 85 is shown configured to control the latch circuit 88 to select a specific data path in response to the read command being received.”, paragraph 0023).
In regards to claims 6 and 16, Han further teaches that the training operation includes one of a duty cycle correction (DCC) training operation, a read training operation, and a write training operation (“A memory device implements a memory read training method using a dedicated read command to retrieve training data from a register for performing memory read training while the memory device remains operating in the normal operation mode.”, abstract).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583) and Intel et al. (Open NAND Flash Interface Specification).
In regards to claims 4 and 14, Cha further teaches that the normal operation controller outputs the training data to the memory controller during a period in which the cell operation is performed on the memory cell array (“In operation S145, host 100 may fetch and execute the training code TC loaded into the first memory area. For example, CPU 110 may fetch and execute the training code TC that is allocated for the software training. As the training code TC is executed, training is performed on a memory area or a memory die or dies corresponding to the second memory area. In this case, the id.).

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583) and Digital Computer Basics.
In regards to claims 7 and 17, Han further teaches the training buffer stores the training data (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022).  Han in view of Cha fails to teach that the training buffer stores the training data until the power supplied to the memory device is Digital Computer Basics teaches that the buffer stores the data until the power supplied to the memory device is turned off (“This chapter describes how bistable elements such as flip-flops, magnetic cores, etc., may be configured to form registers used for storing and indicating numerical quantities.”, page 17, paragraph 1; “The term volatile storage may be applied to a storage device wherein the stored data is lost should the electric power be removed. Flip-flops and acoustic delay lines are examples of volatile storage devices.”, page 19, paragraph 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hang with Cha and Digital Computer Basics such that the training buffer stores the training data until the power supplied to the memory device is turned off because it can be easily read and written with conventional digital logic.
In regards to claim 8, Digital Computer Basics further teaches that the training buffer is a volatile memory (“The term volatile storage may be applied to a storage device wherein the stored data is lost should the electric power be removed. Flip-flops and acoustic delay lines are examples of volatile storage devices.”, page 19, paragraph 8).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583) and Porterfield (US 2009/019323).
In regards to claims 10 and 19, Han in view of Cha teaches claims 1 and 12.  Han in view of Cha fails to teach that the training data is used as identification data for identifying the memory device among a plurality of memory devices including the .

Allowable Subject Matter
Claims 9, 11, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 28 January 2022, with respect to the objections have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant's arguments, see pages 10-18, filed 28 January 2022, with respect to the obviousness rejections have been fully considered but they are not persuasive.
The Examiner suspects that Applicant has misunderstood the rejection.  The claimed “training operation” is not being taught by Han’s Read Command B but instead by Cha’s hardware training.  The Examiner contends that Han’s Read Command B is 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        11 February 2022